IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-20705
                           Summary Calendar


DONALD F HOBBS

                  Plaintiff - Appellant

     v.

EUGENE HARBIN, Assistant Warden; TRACY ALLEN;
JAMES MITCHELL; TAMARA YOUNG; MARY MOSELY;
KENNETH N DAVIS, Sergeant; MARC H RODRIGUEZ;
CRAIG B PRICE; RICHARD C THALER

                  Defendants - Appellees

-------------------------

DONALD F HOBBS

                  Plaintiff - Appellant

     v.

GEORGE BUSH, JR, Governor; WAYNE SCOTT,
Director, Texas Department of Criminal Justice;
GARY JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
EUGENE HARBIN, Assistant Warden; TRACY ALLEN;
ALLEN POLUNSKY; DR BOBBY VINCENT; RICHARD C
THALER, Warden; JUAN J TREVINO; JAMES MCKEE,Sergeant;
CRAIG B PRICE, Major; ROBERT S GAYLOR, Captain;
DENISE BOX; HENRY C JONES; TAMMY DUKE; BOBBIE PARKER;
CLARENCE GLASS, JR, Lieutenant; MARGARET MOSLEY;
DR EDGAR HULIPAS; DR LANNETTE LINTHICUM; ROCHELLE MCKINNEY;
PRISCILLA DALY; TIMOTHY C SIMMONS, Assistant Warden;
TOM HESTER; LEON GUINN; ROBERT P KOENIG, SR;
KEITH CLENDENNEN; NANCY PETKOUSEK; SHANTA JENKINS;
JESSE FRANKLIN; SYLVIA J PIASTA; ANNIS BURCH; JUDITH
LARUE; TONY HARBIN, Sergeant; SURETY NO 1; SURETY
NO 2; SURETY NO 3

                  Defendants - Appellees


-------------------------
                            No. 01-20705
                                 -2-

DONALD F HOBBS

                 Plaintiff - Appellant

     v.

BRYAN A SUMSTINE; KENNETH N DAVIS, Sergeant;
GERALD A CURTIS

                 Defendants - Appellees

-------------------------

DONALD F HOBBS

                 Plaintiff - Appellant

     v.

ROBERT H QUADA, JR; RICHARD C THALER;
CHERYL L KELLEY

                 Defendants - Appellees

-------------------------

DONALD F HOBBS

                 Plaintiff - Appellant

     v.

KATHERINE KYLE; DENISE BOX; RICHARD C THALER

                 Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-1208
                      USDC No. H-00-CV-2715
                       USDC No. H-01-CV-815
                       USDC No. H-00-CV-944
                      USDC No. H-01-CV-1028
                       --------------------
                          April 22, 2002

Before KING, Chief Judge, and DAVIS and EMILIO M. GARZA, Circuit
Judges.
                             No. 01-20705
                                  -3-

PER CURIAM:*
     Donald Hobbs, Texas prisoner no. 691219, seeks to appeal
interlocutory orders consolidating and dismissing one of five
consolidated cases.    He also contends, for the second time in
this court, that the district court erred in striking a motion he
filed under FED. R. CIV. P. 60(b) in another of the consolidated
cases.
     “Orders of transfer and consolidation are interlocutory and
are not appealable.”    Matter of Macon Uplands Venture, 624 F.2d
26, 27-28 (5th Cir. 1980).    The dismissal of only one of the
consolidated cases is likewise not appealable.     See Ringwald v.
Harris, 675 F.2d 768, 771 (5th Cir. 1982).     As we have already
determined, the order striking the Rule 60(b) motion is not
appealable.    Hobbs v. Harbin, No. 01-20722 (5th Cir. Jan. 2,
2002).
     Because we have no jurisdiction over these interlocutory
rulings, Hobbs’s appeal is DISMISSED.
     Hobbs has now filed at least two appeals from nonappealable
rulings.   We caution Hobbs that similar filings in this court may
invite the imposition of sanctions.     Hobbs should review any
pending matters of his to determine whether they contain
frivolous claims.
     APPEAL DISMISSED; SANCTIONS WARNING ISSUED




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.